Exhibit 10.13

UNITED STATES

XPERI HOLDING CORPORATION

2020 EQUITY INCENTIVE PLAN

STOCK OPTION GRANT NOTICE AND

STOCK OPTION AGREEMENT

Xperi Holding Corporation, a Delaware corporation (the “Company”), pursuant to
its 2020 Equity Incentive Plan (as amended to date, the “Plan”), hereby grants
to the holder listed below (“Participant”), an option to purchase the number of
shares of the Company’s Common Stock (“Shares”) set forth below (the “Option”).
This Option is subject to all of the terms and conditions set forth herein and
in the Stock Option Agreement attached hereto as Exhibit A (the “Stock Option
Agreement”) and the Plan, which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Grant Notice and the Stock Option Agreement.

 

Participant:

Employee ID:

Grant Date:

Vesting Commencement Date:

Exercise Price per Share:

Total Number of Shares Subject to the Option:

Total Exercise Price:

Expiration Date:

Type of Option:     Nonstatutory Stock Option

Vesting Schedule: The Option shall vest and become exercisable with respect to
twenty-five percent (25%) of the total Shares subject to the Option on each
anniversary of the Vesting Commencement Date, subject to Participant’s continued
status as a Service Provider through each of such vesting dates, such that the
Option shall be fully vested and exercisable with respect to all of the Shares
subject to the Option as of the fourth anniversary of the Vesting Commencement
Date.

ELECTRONIC ACCEPTANCE OF AWARD:

By clicking on the “ACCEPT” box on the “Grant Acceptance: View/Accept Grant”
Page, Participant agrees to be bound by the terms and conditions of the Plan,
the Stock Option Agreement and this Grant Notice. Participant acknowledges that
he or she has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, each of which are posted on www.etrade.com, and has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice and fully understands all provisions of this Grant Notice, the Stock
Option Agreement and the Plan. Participant further acknowledges that he or she
has been provided with a copy of the prospectus for the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice or the Stock Option Agreement. Below are
instructions on how to access the Plan and the prospectus:

1. Log into your E*TRADE account.

2. Click on Employee Stock Plans.

3. Click on Company Info.

4. Click on Documents.

5. Click on 2020 Plan.



--------------------------------------------------------------------------------

EXHIBIT A

XPERI HOLDING CORPORATION

STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, Xperi Holding
Corporation, a Delaware corporation (the “Company”), has granted to the
Participant an option under the Company’s 2020 Equity Incentive Plan (as amended
to date, the “Plan”) to purchase the number of Shares indicated in the Grant
Notice.

ARTICLE I.

GENERAL

1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.

1.2    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

GRANT OF OPTION

2.1    Grant of Option. In consideration of the Participant’s past and/or
continued employment with or service to the Company or any Parent or Subsidiary
and for other good and valuable consideration, effective as of the Grant Date
set forth in the Grant Notice (the “Grant Date”), the Company irrevocably grants
to the Participant the Option to purchase any part or all of an aggregate of the
number of Shares set forth in the Grant Notice, upon the terms and conditions
set forth in the Plan and this Agreement. The Option shall be a Nonstatutory
Stock Option.

2.2    Exercise Price. The exercise price of the Shares subject to the Option
shall be as set forth in the Grant Notice, without commission or other charge;
provided, however, that the price per share of the Shares subject to the Option
shall not be less than 100% of the Fair Market Value of Share on the Grant Date.

2.3    Consideration to the Company. In consideration of the grant of the Option
by the Company, the Participant agrees to render faithful and efficient services
to the Company or any Parent or Subsidiary. Nothing in the Plan or this
Agreement shall confer upon the Participant any right to continue in the employ
or service of the Company or any Parent or Subsidiary or shall interfere with or
restrict in any way the rights of the Company and its Parents and Subsidiaries,
which rights are hereby expressly reserved, to discharge or terminate the
services of the Participant at any time for any reason whatsoever, with or
without cause, except to the extent expressly provided otherwise in a written
agreement between the Company or a Parent or Subsidiary and the Participant.

 

A-1



--------------------------------------------------------------------------------

ARTICLE III.

PERIOD OF EXERCISABILITY

3.1    Commencement of Exercisability.

(a)    Subject to Sections 3.2, 3.3, 5.7 and 5.10 hereof, the Option shall
become vested and exercisable in such amounts and at such times as are set forth
in the Grant Notice.

(b)    No portion of the Option which has not become vested and exercisable as
of the date on which the Participant ceases to be a Service Provider shall
thereafter become vested and exercisable, except as may be otherwise provided by
the Administrator or as set forth in a written agreement between the Company and
the Participant.

3.2    Duration of Exercisability. The installments provided for in the vesting
schedule set forth in the Grant Notice are cumulative. Each such installment
which becomes vested and exercisable pursuant to the vesting schedule set forth
in the Grant Notice shall remain vested and exercisable until it becomes
unexercisable under Section 3.3 hereof.

3.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:

(a)    The expiration of ten years from the Grant Date;

(b)    The expiration of three months from the date of the Participant ceases to
be a Service Provider, unless such termination occurs by reason of the
Participant’s death or Disability; or

(c)    The expiration of one year from the date of the Participant ceases to be
a Service Provider by reason of the Participant’s death or Disability.

ARTICLE IV.

EXERCISE OF OPTION

4.1    Person Eligible to Exercise. Except as provided in Section 5.2(b), during
the lifetime of the Participant, only the Participant may exercise the Option or
any portion thereof. After the death of the Participant, any exercisable portion
of the Option may, prior to the time when the Option becomes unexercisable under
Section 3.3 hereof, be exercised by the Participant’s personal representative or
by any person empowered to do so under the deceased the Participant’s will or
under the then applicable laws of descent and distribution.

4.2    Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3 hereof.

4.3    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company (or any third
party administrator or other person or entity designated by the Company) of all
of the following prior to the time when the Option or such portion thereof
becomes unexercisable under Section 3.3 hereof:

(a)    An Exercise Notice in a form specified by the Administrator, stating that
the Option or portion thereof is thereby exercised, such notice complying with
all applicable rules established by the Administrator;

 

A-2



--------------------------------------------------------------------------------

(b)    The receipt by the Company of full payment for the Shares with respect to
which the Option or portion thereof is exercised, which may be in one or more of
the forms of consideration permitted under Section 4.4 hereof;

(c)    The payment of any applicable withholding tax as provided under
Section 4.5 hereof;

(d)    Any other written representations as may be required in the
Administrator’s reasonable discretion to evidence compliance with the Securities
Act or any other applicable law rule, or regulation; and

(e)    In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 hereof by any person or persons other than the Participant,
appropriate proof of the right of such person or persons to exercise the Option.

Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.

4.4    Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Participant, subject
to Section 16(c) of the Plan:

(a)    by cash or check made payable to the Company;

(b)    through the delivery of a notice that the Participant has placed a market
sell order with a broker with respect to Shares then issuable upon exercise of
the Option, and that the broker has been directed to pay a sufficient portion of
the net proceeds of the sale to the Company in satisfaction of the aggregate
exercise price of the Shares with respect to which the Option or portion thereof
is being exercised; provided, that payment of such proceeds is then made to the
Company at such time as may be required by the Administrator, but in any event
not later than the settlement of such sale;

(c)    with the consent of the Administrator, by tendering to the Company vested
Shares held for the requisite period necessary to avoid a charge to the
Company’s earnings for financial reporting purposes, as determined by the
Administrator, having Fair Market Value on the date of surrender equal to the
aggregate exercise price of the Shares with respect to which the Option or
portion thereof is being exercised;

(d)    with the consent of the Administrator, by requesting that the Company
withhold a number of Shares issuable upon the exercise of the Option having a
Fair Market Value on the date of exercise equal to the aggregate exercise price
of the Shares with respect to which the Option or portion thereof is being
exercised; or

(e)    in any combination of the foregoing.

 

A-3



--------------------------------------------------------------------------------

4.5    Tax Withholding. Notwithstanding any other provision of this Agreement,
and subject to Section 16(d) of the Plan:

(a)    The Company and its Subsidiaries shall be entitled to withhold, or
require Participant to remit to the Company or the applicable Subsidiary, an
amount sufficient to satisfy applicable federal, state, local and foreign taxes
(including the employee portion of any FICA obligation) required by law to be
withheld with respect to any taxable event arising pursuant to this Agreement.
The Company and its Subsidiaries may withhold or Participant may make such
payment in one or more of the forms specified below:

(i)    by cash or check made payable to the Company or the Subsidiary with
respect to which the withholding obligation arises;

(ii)    by the deduction of such amount from other compensation payable to
Participant;

(iii)    with respect to any withholding taxes arising in connection with the
exercise of the Option, through the delivery of a notice that the Participant
has placed a market sell order with a broker with respect to Shares then
issuable upon exercise of the Option, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company or the
Subsidiary with respect to which the withholding obligation arises in
satisfaction of such withholding taxes; provided, that payment of such proceeds
is then made to the Company at such time as may be required by the
Administrator, but in any event not later than the settlement of such sale;

(iv)    with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by tendering to
the Company vested Shares held for the requisite period necessary to avoid a
charge to the Company’s earnings for financial reporting purposes, as determined
by the Administrator, having Fair Market Value on the date of surrender not
exceeding the amount necessary to satisfy the withholding obligation of the
Company and its Subsidiaries;

(v)    with respect to any withholding taxes arising in connection with the
exercise of the Option, with the consent of the Administrator, by requesting
that the Company withhold a number of Shares issuable upon the exercise of the
Option having Fair Market Value on the date of exercise not exceeding the amount
necessary to satisfy the withholding obligation of the Company and its
Subsidiaries; or

(vi)    in any combination of the foregoing.

(b)    With respect to any withholding taxes arising in connection with the
Option, in the event Participant does not provide timely payment of all sums
required pursuant to Section 4.5(a), the Company shall have the right and
option, but not the obligation, to treat such failure as an election by
Participant to satisfy all or any portion of Participant’s required payment
obligation pursuant to Section 4.5(a)(ii) or Section 4.5(a)(iii) above, or any
combination of the foregoing as the Company may determine to be appropriate. In
the event the exercise price will be satisfied under Section 4.4(d) or any tax
withholding obligation arising in connection with the Option will be satisfied
under Section 4.5(a)(iii) above, then the Company may elect to instruct any
brokerage firm determined acceptable to the Company for such purpose to sell on
Participant’s behalf a whole number of Shares from those Shares that are
issuable upon exercise of the Option as the Company determines to be appropriate
to generate cash proceeds sufficient to satisfy the exercise price or the tax
withholding obligation, as applicable, and to remit the proceeds of such sale to
the Company or, if applicable, the Subsidiary with respect to which the
withholding obligation arises. Participant’s acceptance of this Option
constitutes Participant’s instruction and authorization to the Company and such
brokerage firm to complete the transactions described in this Section 4.5(b),
including the transactions described in the previous sentence, as applicable. To
avoid negative accounting treatment, the Company shall determine the applicable
tax withholding based on the minimum applicable statutory withholding rates for
federal, state, local and foreign income tax and payroll tax purposes.

 

A-4



--------------------------------------------------------------------------------

4.6    Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any Shares purchased upon the exercise of the
Option or portion thereof prior to fulfillment of all of the following
conditions: (a) the admission of such Shares to listing on all stock exchanges
on which such Shares are then listed; (b) the completion of any registration or
other qualification of such Shares under any state or federal law or under
rulings or regulations of the U.S. Securities and Exchange Commission or of any
other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any state or federal governmental agency which
the Administrator shall, in its absolute discretion, determine to be necessary
or advisable; (d) the lapse of such reasonable period of time following the
exercise of the Option as the Administrator may from time to time establish for
reasons of administrative convenience; and (e) receipt by the Company of full
payment for such Shares and payment of any applicable withholding tax, in
accordance with Sections 4.4 and 4.5 hereof.

4.7    Issuance of Shares. Shares issued upon exercise of the Option shall be
issued to Participant or Participant’s beneficiaries, as the case may be, at the
sole discretion of the Administrator, in either (a) uncertificated form, with
the shares recorded in the name of Participant in the books and records of the
Company’s transfer agent; or (b) certificate form.

4.8    Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company in respect of
any Shares purchasable upon the exercise of any part of the Option unless and
until such Shares shall have been issued by the Company to such holder (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 13(a) of the Plan.

ARTICLE V.

OTHER PROVISIONS

5.1    Tax Representations. Participant has reviewed with Participant’s own tax
advisors the federal, state, local and foreign tax consequences of this
investment and the transactions contemplated by the Grant Notice and this
Agreement. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this Agreement.

5.2    Option Not Transferable.

(a)    The Option may not be sold, pledged, assigned or transferred in any
manner other than by will or the laws of descent and distribution, or, subject
to the consent of the Administrator, pursuant to a DRO, unless and until the
Shares underlying the Option have been issued, and all restrictions applicable
to such Shares have lapsed. Neither the Option nor any interest or right therein
shall be liable for the debts, contracts or engagements of Participant or his or
her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

A-5



--------------------------------------------------------------------------------

(b)    During the lifetime of Participant, only Participant may exercise the
Option or any portion thereof, unless it has been disposed of with the consent
of the Administrator pursuant to a DRO. After the death of Participant, any
exercisable portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3 hereof, be exercised by Participant’s personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.

5.3    Adjustments. The Participant acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
Section 13 of the Plan.

5.4    Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given when sent via email or upon
personal delivery or upon deposit in the United States mail by certified mail,
with postage and fees prepaid, addressed to Participant to his or her address
shown in the Company records, and to the Company at its principal executive
office. By a notice given pursuant to this Section 5.4, either party may
hereafter designate a different address for notices to be given to that party.
Any notice which is required to be given to Participant shall, if Participant is
then deceased, be given to the person entitled to exercise his or her Option
pursuant to Section 4.1 hereof by written notice under this Section 5.4.

5.5    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

5.6    Governing Law and Jurisdiction. The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. The courts of the State of California shall
have jurisdiction to settle any dispute which may arise out of, or in connection
with, the Plan. The jurisdiction agreement contained in this Section 5.6 is made
for the benefit of the Company and its Parents and Subsidiaries only, which
accordingly retains the right to bring proceedings in any other court of
competent jurisdiction. By accepting the grant of an Award and not renouncing
it, Participant is deemed to have agreed to submit to such jurisdiction.

5.7    Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

5.8    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator,
provided, that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall adversely affect
the Option in any material way without the prior written consent of the
Participant.

5.9    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 5.2 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

 

A-6



--------------------------------------------------------------------------------

5.10    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule

5.11    Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue to serve as an employee
or other service provider of the Company or any of its Subsidiaries.

5.12    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

5.13    Notices. Notices required or permitted hereunder shall be given in
writing and shall be deemed effectively given when sent via email or upon
personal delivery or upon deposit in the United States mail by certified mail,
with postage and fees prepaid, addressed to Participant to his or her address
shown in the Company records, and to the Company at its principal executive
office. Notices required or permitted hereunder shall be given in writing and
shall be deemed effectively given when sent via email or upon personal delivery
or upon deposit in the United States mail by certified mail, with postage and
fees prepaid, addressed to Participant to his or her address shown in the
Company records, and to the Company at its principal executive office. By a
notice given pursuant to this Section 5.13, either party may hereafter designate
a different address for notices to be given to that party.

5.14    Forfeiture and Claw-Back Provisions. Participant hereby acknowledges and
agrees that the Award is subject to the provisions of Section 22 of the Plan.

5.15    Broker-Assisted Sales. In the event of any broker-assisted sale of
Shares in connection with the payment of the exercise price as provided in
Section 4.4(b) or (d) or the payment of withholding taxes as provided in
Section 4.5(a)(iii) or (v) or: (a) any Shares to be sold through a
broker-assisted sale will be sold on the day the tax withholding obligation or
exercise of the Option, as applicable, occurs or arises or as soon thereafter as
practicable; (b) such Shares may be sold as part of a block trade with other
participants in the Plan in which all participants receive an average price;
(c) Participant will be responsible for all broker’s fees and other costs of
sale, and Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale; (d) to the extent
the proceeds of such sale exceed the applicable tax withholding obligation or
exercise price, the Company agrees to pay such excess in cash to Participant as
soon as reasonably practicable; (e) Participant acknowledges that the Company or
its designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
the applicable tax withholding obligation; and (f) in the event the proceeds of
such sale are insufficient to satisfy the applicable tax withholding obligation
or exercise price, Participant agrees to pay immediately upon demand to the
Company or its Subsidiary with respect to which the tax withholding obligation
arises an amount in cash sufficient to satisfy any remaining portion of the
exercise price or the Company’s or the applicable Subsidiary’s tax withholding
obligation.

5.16    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

 

A-7



--------------------------------------------------------------------------------

5.17    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on his or her country of residence, Participant may be subject
to insider trading restrictions and/or market abuse laws, which may affect his
or her ability to acquire or sell Shares or rights to Shares under the Plan
during such times when Participant is considered to have “inside information”
regarding the Company (as defined by the laws in Participant’s country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable Company insider
trading policy. Participant further acknowledges that it is Participant’s
responsibility to comply with any applicable restrictions, and Participant is
advised to speak to his or her personal advisor on this matter.

 

A-8